Citation Nr: 0009639	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-12 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of a left 
knee injury, to include arthritis.

3.  Entitlement to a rating in excess of 30 percent for the 
veteran's posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted service connection and assigned a 10 
percent rating for PTSD, effective from the date of receipt 
of the original claim for service connection, May 23, 1996.  
During the course of this appeal, an RO decision in December 
1998 increased the rating to 30 percent, effective from May 
23, 1996. In light of the fact that the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran also appealed the RO's March 1997 decision 
denying service connection for a sexually transmitted disease 
(STD).  The December 1998 RO decision noted above granted 
service connection for that disability and assigned a 10 
percent rating.  The veteran has not appealed the rating 
assigned for STD.  Accordingly, this claim has been granted 
and, under the guidance supplied by the U.S. Court of Appeals 
for Veterans Claims (Court) in AB v. Brown, supra, and the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 Fed. 3rd. 1156 Fed. Cir. (1997), no 
other outstanding question of law or fact concerning the 
provision of benefits under the law administered by the VA 
remains unresolved with regard to the claim of service 
connection for STD.  Accordingly, this claim is not before 
the Board at this time. 

In written argument dated in January 2000, a representative 
with American Legion indicated that the veteran may be 
seeking secondary service connection for her left knee 
disability.  Since this matter has not been argued by the 
veteran and has not been addressed by the RO, it is referred 
to the RO for clarification and any indicated action.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1. The veteran's right knee disability is manifested by pain 
and early degenerative 
changes; there is no medical evidence of limitation of 
motion.

2.  There is no competent medical evidence linking the 
veteran's left knee disability to active service.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for arthritis of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003, 5260, 5261 (1999).

2.  The veteran's claim of entitlement to service connection 
for residuals of a left knee injury, to include arthritis, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating in Excess of 10 Percent for Right Knee Disability

The veteran complains that her right knee disability is more 
severely disabling than reflected by her current 10 percent 
evaluation.  She testified at a personal hearing at the RO 
that her right knee is in constant pain and that it is never 
comfortable if stationary for too long.  She testified that 
it is worse when she tries to get up but that there is no 
pain on walking or dancing.  She did indicate that she 
sometimes feels like her knee is going to give out, 
especially when walking up and down stairs.  Therefore, she 
claims entitlement to a rating in excess of 10 percent for 
this right knee disability.

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated March 1997, wherein a 10 percent 
disability rating was assigned.  Accordingly, her claim must 
be deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and VA has a duty to assist the 
veteran in the development of facts pertinent to the claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  This obligation was satisfied by the 
examinations and records described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The veteran had active service from October 1962 to October 
1965.  Service medical records show that she veteran suffered 
a contusion to her right knee in March 1964 while in service 
and that she reinjured her knee in March 1965. 

A VA general medical examination of the veteran in January 
1987 included a normal musculoskeletal evaluation.

In August 1996, the veteran underwent VA examination of her 
knees.  She was found to have good and symmetrical muscle 
mass in both thighs/calves.  There was no effusion present.  
She had an excellent range of motion in both knees and 
negative patellar apprehension test.  There was no joint line 
tenderness and no varus/valgus instability.  There was 
negative Lachman's and drawer examinations bilaterally.  The 
examiner noted bilateral patellofemoral pain worse on the 
left than the right on this examination and the examiner 
indicated that it appeared the veteran had moderate 
patellofemoral arthritis in the left with mild/moderate 
arthritis in the right knee.  X-rays showed mild degenerative 
changes bilaterally with the left slightly worse than the 
right.

At a VA examination in March 1998, the veteran reported 
having severe pain in the anterior aspect of both knees, 
especially with activity.  She also reported going to a 
chiropractor for manipulation treatment.  The range of motion 
of both knees was full with no varus valgus instability.  
There was crepitus palpable on compression of both patella, 
left worse that the right.  The patella tendon tracked more 
laterally with some crepitus palpable on range of motion.  
She was tender to palpation bilaterally on the medial and 
lateral aspects of the patella, more on the left, and the 
patella compression test was positive.  Motor strength in the 
lower extremity was normal.  Deep tendon reflexes of knee and 
ankle jerks were 2/4 bilaterally and symmetrical.  Sensation 
was grossly intact throughout the lower extremity.  X-ray 
films of the right knee revealed some early degenerative 
changes, mostly in the medial compartment and patellofemoral 
compartment.  

The veteran's arthritis of the right knee has been rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under this code, traumatic arthritis 
is rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  

Diagnostic Code 5003, used in rating degenerative arthritis, 
indicates that this condition is to be evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Since degenerative arthritis is 
evaluated under diagnostic codes which provide for ratings 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the decision of the 
United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) in the evaluation of these 
disabilities.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1999).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, and 10 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, and 10 percent when limited to 10 
degrees.  38 C.F.R. § 4.71a, Code 5261.

The veteran has degenerative changes or arthritis of the 
right knee confirmed by X-ray findings.  Clinically, 
examinations in recent years have revealed some pain, 
tenderness and crepitus of the knee.  However, the 1996 and 
1998 VA orthopedic examinations revealed normal range of 
motion of the right knee.  Under these circumstances, a 
rating in excess of 10 percent is clearly not warranted.  The 
Board also notes that both examinations were negative for any 
subluxation or instability of the knee.  

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  However, as noted 
above, range of motion of the right knee has been clinically 
shown to be full, and there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue to a degree that beyond that already 
contemplated for a 10 percent rating.  As such, the Board is 
unable to find a basis for assigning increased ratings under 
these regulatory provisions. DeLuca, supra.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that her service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  She has not been hospitalized for this 
disability and continues to work as a salesperson at this 
time.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


II. Service Connection for Left Knee Injury

The veteran also claims that her current left knee problems 
are related to her period of active service.  Therefore, she 
argues that she is entitled to service connection for her 
left knee injury.

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence: i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records are negative for 
complaint, treatment or diagnosis of a left knee problem in 
service.  Since service, the veteran has undergone three VA 
examinations of her left knee.  In January 1987, an examiner 
found the veteran to have a normal musculoskeletal 
examination.  In August 1996, a VA examiner diagnosed the 
veteran with bilateral patellofemoral pain, worse on the left 
than the right, and x-rays showed mild degenerative changes 
bilaterally.  These findings were first reported more than 30 
years after service and the examiner did not provide an 
opinion of the etiology of the veteran's left knee 
disability, to include arthritis.  In March 1998, the veteran 
again was diagnosed with bilateral patellofemoral symptoms 
mainly with some early degenerative changes and the examiner 
noted that the veteran had not had any known trauma to her 
knees.

It is the decision of the Board that the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury, to include arthritis must be denied as not well 
grounded.  While the Board acknowledges that the veteran has 
a current diagnosis of a left knee disability, there is no 
medical opinion relating the disorder to her period of active 
service.  In the absence of medical evidence of such a nexus, 
the Board must find that the claim is not well grounded.

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).
 

ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee is denied.

Entitlement to service connection for residuals of a left 
knee injury, to include arthritis is denied.


REMAND

The veteran's claim for an increased rating for her service-
connected PTSD is well grounded, meaning plausible, and there 
is a further VA duty to assist her in developing the facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The Board notes that the VA Schedule for Rating Disabilities 
pertaining to mental disorders was amended, effective 
November 7, 1996.  The veteran filed her claim for an 
increased rating for PTSD in May 1996, but the RO adjudicated 
the issue by applying the revised rating criteria only.  The 
RO must apply the old rating criteria in adjudicating the 
increased rating issue.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  
Any recent treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The last VA compensation examination for PTSD was in March 
1998.  Since there may be some later treatment records, and 
the issue involves an original claim, which means that 
"staged ratings" may be granted based on facts found during 
specific periods of time since the effective date of service 
connection (See Fenderson v. West, 12 Vet. App. 119 (1999)), 
a more current examination is warranted.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

Therefore this case is REMANDED to the RO for the following 
development:

1. The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
her for a psychiatric disorder in recent 
years.  The RO should then contact the 
medical providers and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
complete copies of all related medical 
records, not already on file, and 
associate them with the claims folder.

2.  The RO should have the veteran 
undergo a VA psychiatric examination to 
assess the severity of her service-
connected PTSD.  The claims folder should 
be provided to and reviewed by the 
examiner.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained, and the doctor 
should comment on the level of social and 
industrial impairment due exclusively to 
the service-connected PTSD.

3.  The RO should then readjudicate the 
claim for a rating in excess of 30 
percent for PTSD.  This should include 
consideration of the old rating criteria 
for psychiatric disorders.  In doing so 
the RO must specifically document their 
consideration as to whether a "staged 
rating" as discussed in Fenderson, is 
warranted.  In the event the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case, which includes the 
criteria for rating mental disorders in 
effect prior to November 7, 1996, and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



